Citation Nr: 0940415	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities ("TDIU") for the period from April 26, 2000 to 
June 21, 2006.

2.  Entitlement to an initial evaluation in excess of 60 
percent for gastroesophageal reflux disease ("GERD").

3.  Entitlement to service connection for sleep apnea, 
claimed as a sleep disorder, to include as secondary to a 
service-connected disability.

4.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in December 2000 and October 2002 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Chicago, 
Illinois in which the RO denied (amongst other things) the 
benefits sought on appeal.  The appellant, who had active 
service from March 1978 to October 1998, appealed those 
decisions to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in May 2003.  
Thereafter, the Board remanded the issue of entitlement to 
TDIU in December 2003.  The Board then remanded the above-
referenced issues on appeal to the RO in February 2007 and 
September 2008 for further development.  Although the 
appellant's claims have been re-certified to the Board for 
review, the Board unfortunately finds that some the 
development it requested in its more recent remand has not 
been completed.  In addition, the Board has been since made 
aware by the appellant of potentially relevant outstanding 
evidence that should be associated with the claims file. See 
statements from the appellant dated in July 2009 and August 
2009.  As such, the appellant's appeal regarding his claims 
of entitlement to (1) a total disability rating based on 
individual unemployability for the period from April 26, 2000 
to June 21, 2006, (2) an initial evaluation in excess of 60 
percent for gastroesophageal reflux disease and (3) service 
connection for tinea versicolor will be addressed in the 
REMAND portion of this decision.  These claims are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him if further action is required on his 
part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a sleep disorder has been obtained.

2.  Competent medical evidence of record supports a link 
between the appellant's sleep apnea and his service-connected 
disabilities. 


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the appellant's 
sleep apnea has been shown to be proximately due to or the 
result of a service-connected disease. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

In this case, a letter dated in July 2002 specifically 
informed the appellant of the substance of the VCAA. See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  Nevertheless, since this decision represents 
a complete grant of the appellant's service connection sleep 
disorder claim, the appellant cannot be prejudiced by any 
deficiency, if any, in the notice and assistance requirements 
of the VCAA.  As such, the Board will dispense with any 
further discussion of the VCAA and will proceed to this issue 
presented on appeal.  

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for a sleep disorder, diagnosed as sleep 
apnea, on the basis that this disorder manifested as 
breathing problems he believes are associated with his 
service-connected sinusitis. See April 2002 and May 2003 
statements in support; rating decisions dated in October 1998 
and December 2000.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that persuasive and credible evidence of record supports a 
finding of secondary service connection in regards to the 
appellant's sleep disorder claim.  Therefore, the appeal as 
to this issue will be granted. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999).



In addition to the foregoing, service connection may also be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
Id.  The United States Court of Appeals for Veterans Claims 
(the "Court") has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service- connected disability. See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.

In regards to the issue of aggravation, the Board observes 
that the Code of Federal Regulations provides that a 
preexisting injury or disease will be considered to have been 
"aggravated" by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  This same definition of aggravation is utilized when 
analyzing a claim of whether a nonservice-connected disorder 
has been aggravated by a service-connected disability. See 
Allen v. Brown, supra (the Court indicates that the terms 
"aggravation" and "aggravated" are general terms referring 
to any increase in disability).  An increase in a preexisting 
disorder or disease is not analogous to a temporary or 
intermittent flare-up of a preexisting injury or disease.  
The Board observes that a temporary flare-up of a preexisting 
injury or disease is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened. Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required for a preexisting injury or 
disease to be considered "aggravated" by service. See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Therefore, by 
analogy, a temporary flare-up of a nonservice-connected 
disorder is not sufficient to be considered "aggravation" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  In this case, after the evidence of record 
is considered under the laws and regulations set forth above, 
the Board is of the opinion that service connection for sleep 
apnea is warranted. 

Turning to the merits of the appellant's claim, the Board 
initially observes that the appellant is presently service-
connected for (among other things) GERD, a mood disorder, a 
left foot drop with ATF rupture of the left ankle and 
tendonitis, sinusitis, a left ankle fracture and a left knee 
strain. See December 2007 rating decision.  A review of the 
medical evidence of record also reveals that the appellant 
has been diagnosed with mild sleep apnea. See July 2000 VA 
medical records; VA examination report dated in August 2002.  
In April 2002, the appellant submitted a claim of entitlement 
to service connection for a sleep disorder.  In support of 
this claim, the appellant argued that service connection was 
appropriate on the basis that this disorder manifested as a 
residual of his service-connected "breathing problems." 
April 2002 statement in support of claim.  Although the 
appellant has indicated a belief that his sleep apnea has 
been caused by a specific service-connected disorder, the 
Board notes for the record that its review of the appellant's 
claim is not limited to determining only whether a 
relationship exists between the appellant's service-connected 
sinusitis and sleep apnea.  Rather, the Board is responsible 
for viewing all of the evidence of record and determining if 
the appellant's sleep apnea is etiologically related to the 
appellant's period of service or any of his service-connected 
disabilities.  In light of the appellant's July 2000 
diagnosis of mild sleep apnea (referenced above), the first 
element needed for a grant of secondary service connection 
(i.e., evidence of a current disability) has been met.  As 
such, the remaining question before the Board is whether 
there is medical evidence contained in the claims file 
supporting the appellant's assertion that his sleep apnea has 
been caused by or aggravated by his service-connected 
disabilities. See Allen v. Brown, supra.  

Turning to the medical evidence in this case, the Board 
observes that the claims file contains a VA medical opinion 
dated in August 2002 in which a VA examiner reviewed the 
appellant's medical records and claims file for the purpose 
of providing a medical opinion as to whether the appellant's 
post-service diagnosis of sleep apnea was related to his 
service-connected upper respiratory symptomatology. See 
August 2002 VA examination report, p. 1.  After considering 
all of the evidence available to him and performing a 
physical examination, the VA examiner ultimately opined that 
it was not at least as likely as not that the appellant's 
sleep apnea was related to his service-connected respiratory 
symptomatology. Id., p. 2.  Based upon this medical opinion, 
the RO denied the appellant's sleep apnea service connection 
claim. October 2002 rating decision.  

However, in addition to the foregoing medical opinion, the 
Board observes that the claims file contains post-service VA 
medical records that discuss the appellant's treatment for 
sleep apnea.  Records pertinent to the analysis of the 
appellant's claim consist of VA treatment notes dated in 
October 2007 in which the appellant's VA medical provider 
reported that the appellant's sleep problem was probably 
"multifactorial related to [the appellant's] chronic pains, 
depression, and GERD."  After making this comment about the 
etiology of the appellant's sleep apnea, the VA medical 
provider recommended that the appellant undergo a new sleep 
study, most likely to determine the current severity of the 
appellant's sleep disorder. Id. 

Although the claims file does not contain post-2007 VA 
medical records that reveal the appellant underwent any 
additional sleep studies, the Board finds such studies 
unnecessary to the resolution of this claim.  As stated 
above, the appellant has already been diagnosed as having 
sleep apnea; and the present issue before the Board is 
whether this diagnosis has been medically related to the 
appellant's period of service or to one of his service-
connected disabilities.  After comparing the August 2002 VA 
medical opinion with the medical opinion contained in the 
appellant's October 2007 VA medical records, the Board finds 
them to be equally persuasive.  The October 2007 VA medical 
provider opined that the appellant's sleep apnea is related, 
at least in part, to the appellant's service-connected mood 
disorder and service-connected GERD.  This medical opinion is 
a sufficient basis upon which to grant service connection, as 
the Board is of the opinion that a medical finding of 
contribution entitles the appellant to service connection 
since it would be speculative and essentially impossible to 
apportion the weight that should be assigned to the various 
contributing factors.  

Thus, the Board resolves doubt in the appellant's favor and 
grants service connection for sleep apnea. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for sleep apnea is granted. 


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claims of entitlement to (1) a total disability 
rating based on individual unemployability for the period 
from April 26, 2000 to June 21, 2006, (2) an initial 
evaluation in excess of 60 percent for gastroesophageal 
reflux disease and (3) service connection for tinea 
versicolor discloses a need for further development prior to 
final appellate review.  



1.  VA medical records 

As mentioned in the Board's September 2008 decision, the 
Veterans Claims Assistance Act of 2000 ("VCAA") requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  Based 
upon an April 2008 statement from the appellant, the Board 
previously remanded the appellant's appeal in order for the 
RO to obtain outstanding VA medical records and associate 
those records with the claims file. See September 2008 BVA 
decision, p. 4.  

A recent review of the claims file reveals that additional VA 
medical records from the Chicago VA Medical Center have been 
associated with the record; and that these records are dated 
through August 2008.  The claims file also contains VA 
medical records from the VA Medical Center in Milwaukee that 
are dated from November 2001 to January 2005.  However, in an 
April 2009 statement from the appellant, he asserts that his 
Milwaukee VA medical records are incomplete as it appears he 
received treatment at that facility until sometime in 2008. 
See April 2009 statement from the appellant, p. 2.  In light 
of the appellant's recent assertion that there are 
outstanding VA medical records that still need to be 
associated with his claims file from the Milwaukee VA Medical 
Center, the Board finds that another remand is necessary in 
order to comply with its September 2008 remand directives. 
See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand).  In doing so, the Board observes that recent 
evidence associated with the claims file reveals that the 
appellant has continued to receive medical treatment at the 
Chicago VA Medical Center. See August 2009 statement, with 
attachments.  The RO should attempt to obtain any outstanding 
medical records from this facility on remand as well.  

2.  Claim of entitlement to TDIU from April 26, 2000 to June 
21, 2006

In its previous decisions, the Board remanded the appellant's 
TDIU claim for the purpose of affording the appellant a VA 
examination that addressed whether he was able to work in 
light of the effect of his current service-connected 
disabilities.  In this regard, the Board observed that the 
appellant has been in receipt of a 100 percent combined 
disability evaluation, effective June 21, 2006, in light of 
his various service-connected disabilities and that the 
appellant's claim for a TDIU was received in April 26, 2000. 
See September 2008 BVA decision; December 2007 rating 
decision.  Therefore, the Board requested that the 
appellant's TDIU examination address the appellant's level of 
disability due to service-connected disabilities from April 
26, 2000 to June 21, 2006. See September 2008 BVA decision, 
pgs. 4-5. 

A review of the claims file reveals that in response to the 
Board's September 2008 remand directives, the appellant was 
afforded three different VA examinations with three different 
medical providers that addressed his varying service-
connected disabilities and his ability to be employed. See VA 
examination reports dated in November 2008.  While two of the 
three VA medical providers who examined the appellant opined 
that his service-connected orthopedic, neurologic, 
respiratory and gastrointestinal disabilities would not 
prohibit the appellant's ability to perform sedentary/desk-
type work, the VA medical examiner who conducted the 
appellant's psychiatric evaluation ultimately opined that the 
appellant was unable to obtain and hold gainful employment 
solely due to his service-connected mood disorder. Id.  In 
providing this opinion, however, the examiner stated only 
that it was more likely than not that the appellant "at this 
present time" (in November 2008) was unable to obtain and 
hold such employment.  She failed to discuss or provide an 
opinion as to whether the appellant's service-connected mood 
disorder resulted (by itself or in conjunction with the 
appellant's other service-connected disabilities) in an 
inability to obtain and hold gainful employment during the 
time period from April 26, 2000 to June 21, 2006, as 
requested by the Board in its September 2008 remand.  As 
such, this issue must be remanded to the RO for the purpose 
of obtaining an addendum opinion from this medical provider 
that complies with the Board's September 2008 directives. 
Stegall v. West, supra. 

3.  Records from the Social Security Administration 

In a recent statement submitted by the appellant, the Board 
was placed on notice that the appellant has been awarded 
disability benefits from the Social Security Administration 
("SSA") in relationship to his mental health disorder 
effective October 23, 2000. July 2009 statement in support of 
claim, with attachments.  While SSA decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records. See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (concluding VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits); see also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  In light of the fact 
that the appellant has recently notified the Board of his 
receipt of SSA benefits and that these records may be 
pertinent to his TDIU claim, the Board finds that the RO 
should attempt upon remand to associate these records with 
the claims file. 

4.  Claim of entitlement to service connection for tinea 
versicolor

Lastly, the Board observes that even though the appellant's 
service separation medical examination report reveals that he 
separated from service in March 1998 without any skin 
conditions or skin disease being noted (March 1998 report of 
medical examination; April 1998 report of medical history), 
one service treatment record contained in the file reveals 
that the appellant was diagnosed with tinea versicolor while 
in service. See August 1983 service treatment record; see 
also service treatment records dated in July 1992 and June 
1994 (service treatment records reflect treatment for skin 
problems related to the appellant's feet).  In addition, 
post-service medical records contained in the claims file 
reveal that the appellant has been diagnosed since service 
with tinea versicolor. See, e.g., November 2008 nose, since, 
larynx and pharynx VA examination report; VA medical records 
dated in January 2005 and March 2007.  In light of the above-
referenced evidence and the holding of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Board finds that doubt has been 
raised as to the possibility that the appellant's current 
skin disorder may be related to his period of service.  As 
such, the Board concludes that a VA medical opinion should be 
obtained that addresses this medical issue. 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to all of the appellant's claims, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should review the claims 
file and obtain all outstanding VA 
treatment records pertaining to the 
appellant from the VA Medical Centers 
in Chicago and Milwaukee.  These 
records should then be associated with 
the claims file.  If a review of any 
additional records reveals the need for 
further development, the RO should 
undertake any additional development it 
deems appropriate.  If the search for 
such records has negative results, the 
RO should notify the appellant and 
place a statement to that effect in the 
appellant's claims file.

3.  The RO should contact the Social 
Security Administration and request 
copies of any and all evidence relied 
upon by that agency to determine that 
the appellant was disabled by Social 
Security Administration standards 
beginning in October 2000. See July 
2009 statement from appellant in 
support of claim, with attachments.  



4.  The appellant's claims file should 
be forwarded to a qualified VA medical 
examiner for the purposes of obtaining 
a medical opinion as to whether it is 
at least as likely as not that the 
appellant's current diagnosis of tinea 
versicolor is etiologically related to 
the appellant's military service.  The 
examiner should discuss the rationale 
for any opinion expressed.  If no 
opinion can be rendered, without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.  

5.  The appellant's claims file should 
also be returned to the VA examiner who 
conducted the appellant's mental 
disorders examination in November 2008 
(if possible) or to another qualified 
mental health professional for the 
purpose of obtaining an addendum 
medical opinion as to whether it is at 
least as likely as not that the 
appellant's service-connected mood 
disorder exclusively or when considered 
in conjunction with the appellant's 
other service-connected disabilities 
prevented him from obtaining and 
maintaining substantially gainful 
employment from April 26, 2000 to June 
21, 2006.  A complete rationale for the 
examiner's opinion and conclusions 
should be provided.  If no opinion can 
be rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  

When the development requested has been completed, the RO 
should readjudicate the issues on appeal in light of any 
additional evidence added to the claims file.  If the 
benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


